Citation Nr: 0714737	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years, 
including the period from June 1978 until his retirement in 
August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for arthritis of the left knee and 
arthritis of the left shoulder.


FINDINGS OF FACT

1.  Service connection was initially granted for arthritis of 
the lumbar spine, and was considered to be a degenerative 
process.

2.  Arthritis of the left knee was present on an X-ray study 
at a private facility in November 2002.

3.  The veteran's left shoulder arthritis was documented by 
X-ray study in November 2002.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Arthritis of the left shoulder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the fully favorable decision on the issues on 
appeal, the Board finds that no further discussion of VCAA 
compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The RO originally granted service connection for arthritis of 
the lumbar spine in a February 1983 rating action.  A 10 
percent evaluation was assigned under the provisions of 
Diagnostic Code 5003.  The veteran subsequently filed a claim 
for an increased rating for his service-connected low back 
disability.  Based, in part, on the findings of a VA 
examination in February 1992, the RO, in a July 1992 rating 
decision, granted service connection for arthritis of the 
right shoulder and right knee.  This was associated with the 
previously service-connected arthritis of the lumbar spine, 
and a 20 percent evaluation was assigned under Diagnostic 
Code 5003.  An April 1999 rating action assigned a separate 
evaluation for each joint in which arthritis was 
demonstrated.

The veteran was seen in a private facility in November 2002 
for an evaluation of his left knee and left shoulder.  X-ray 
studies disclosed a large spur at the acromioclavicular joint 
and degenerative changes of the left knee.  Later that month, 
the diagnoses were osteoarthritis of the left knee and left 
shoulder.  

The veteran was examined by the VA in May 2003.  The 
impressions included degenerative joint disease of the left 
knee and left shoulder pain with degenerative changes.  In 
September 2003, the examiner who conducted the May 2003 
examination noted that his impression had been degenerative 
changes of the shoulder and knee.  

The veteran seeks service connection for arthritis of the 
left knee and left shoulder.  While his primary argument 
appears to be that service connection should be granted on a 
secondary basis, for the reasons set forth below, the Board 
finds no need to reach this conclusion.

The Board notes that, in granting service connection for the 
right knee and right shoulder in the July 1992 rating action, 
the RO considered the veteran's arthritis to be a 
degenerative process.  The Board concedes that degenerative 
changes were noted on X-ray studies during a private 
examination in November 2002, and the VA examination in May 
2003 resulted in diagnoses of left shoulder pain with 
degenerative changes and degenerative joint disease of the 
left knee.  Thus, the arthritis that has been demonstrated in 
the left knee and left shoulder is part of the arthritic 
process for which service connection has already been 
granted.  The Board concludes, accordingly, that the 
preponderance of the evidence supports the claims for service 
connection for arthritis of the left knee and arthritis of 
the left shoulder.  


ORDER

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the left shoulder is 
granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


